DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment has been considered and entered for the record. 




Election/Restrictions
Claim 18 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/13/2018.
Claim 10 is allowable. The restriction requirement between Groups I and II , as set forth in the Office action mailed on 08/07/2018 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 08/07/2018 is partially withdrawn.  Claims 14-17 , directed to a 3D microculture method are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claim18, directed to a microfluidic device is withdrawn from consideration because the claim does not  require all the limitations of an allowable claim.

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 26-32, 35 and 37 are rejected under 35 U.S.C. 102a1 as being anticipated by Zhang et al. (US 2011/0256574 A1 – hereafter ‘574).
‘574 discloses a continuous flow device ([0006]) that includes the following limitations for claim 26: 
“A microfluidic device for cell culture”: ‘574 discloses a microfluidic device ([0059]; Fig. 8) that can be used for cell culture ([0004]; [0055]).  
“at least one cell culture chamber in a predetermined width, length and depth having a first opening located at one end and a second opening located at the other end along the length, the cell culture chamber containing predetermined cells to be cultured”: ‘574 discloses a chamber (chamber 180; Fig. 8; [0059]) that is being interpreted as a cell culture chamber that has a width, length and depth.  Moreover, this chamber has a first opening (opening formed by the split channel 110; Fig. 8) and a second opening (formed by the channel 130) that are at opposite ends of the chamber ([0059]; Fig. 8).  
“at least one first source connected to the cell culture chamber for supplying at least on of predetermined materials to the cell culture chamber through the first opening”: The inlet of ‘574 is connected to a first source such as a cultivation medium storage tank (tank 560; Fig. 17; [0230]).  
“at least one second source connected to the cell culture chamber for supplying at least on of the predetermined materials to the cell culture chamber through the second opening”: ‘574 discloses that pumps (pumps 510; Fig. 17A; [0230]) are attached to the outlets and used to load cells within the device.    
“wherein the first opening is unequal to the second opening in size for causing a unique concentration gradient for each of the predetermined materials between the first opening and the second opening.”: The first and second openings of ‘574 have a different size and are fully capable of generating a gradient (Fig. 8).  
‘574 discloses a continuous flow device ([0006]) that includes the following limitations for claim 37: 
“A microfluidic device for cell culture”: ‘574 discloses a microfluidic device ([0059]; Fig. 8) that can be used for cell culture ([0004]; [0055]).  
“at least one cell culture chamber in a predetermined width, length and depth”: ‘574 discloses a chamber (chamber 180; Fig. 8; [0059]) that is being interpreted as a cell culture chamber that has a width, length and depth.  Moreover, this chamber has a first opening (opening formed by the split channel 110; Fig. 1) and a second opening (formed by the channel 130) that are at opposite ends of the chamber ([0059]; Fig. 8).  
“an inlet directly connected to the cell culture chamber for supplying ma material to the cell culture chamber through a first opening”: Moreover, ‘574 discloses that the chamber has a first opening (opening formed by the split channel 110; Fig. 1) and a second opening (formed by the channel 130) that are at opposite ends of the chamber ([0059]; Fig. 8).  This opening is directly connected to the chamber and supplies material to the chamber through the opening.  
“an outlet connected to the cell culture chamber for removing the material from the cell culture through a second opening, where the inlet is larger than the outlet for causing a concentration gradient of the material from the inlet towards the outlet”: ‘574 discloses a second opening (formed by the channel 130) that are at opposite ends of the chamber 
For claim 27, the first source is larger than the second source (Fig. 17A and B).  
For claim 28, ‘574 discloses that the first outlet is for supplying a predetermined substance and the outlet is for removing one of the predetermined materials ([0059]; Fig. 8).  
For claim 29, the inlet of ‘574 is connected to a first source such as a cultivation medium storage tank (tank 560; Fig. 17; [0230]) which is being interpreted as being directly connected to the culture chamber through the inlet.    
For claim 30, ‘574 discloses that pumps (pumps 510; Fig. 17A; [0230], i.e. tanks) are attached to the outlets and used to load cells within the device.    
For claim 31, ‘574 discloses that the second source has a plurality of sources (Fig. 17A) that is connected to one of the channels through the outlet.  
For claim 32, the inlet opening of ‘574 is roughly equal to the width of the chamber ((opening formed by the split channel 110; Fig. 8).  
For claim 35, the outlet of ‘574 has a width less than the cell culture chamber (Fig. 8). 
Therefore, ‘574 meets the limitations of claims 26-32, 35 and 37.  






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2011/0256574 A1 – hereafter ‘574) in view of Ammer et al. (US 2011/0312512 A1 – hereafter ‘512).
‘574 discloses that the culture chamber can have a volume of 100 nl (.1 l), but differs from the instant claim regarding the volume range.  
‘512 discloses a culture system (Abstract) that for claim 36 includes a culture chamber with a volume from 25 to 1000 l ([0101]).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing for the instant application to include the chamber volume of ‘512 within ‘574 in order to culture larger volumes of cells.  The suggestion for doing so at the time would have been in order to vary the flow rate of medium into the chamber ([0154]).  

Claims 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2011/0256574 A1 – hereafter ‘574).
For claims 33 and 34, ‘574 differs from the instant claims regarding the inlet being smaller than the chamber and the outlet being larger.  However, it would have been obvious to one of ordinary skill in the art at the time of filing to have the inlet be smaller and the outlet to .  



Allowable Subject Matter
Claims 10, 12-17 and 19-24 are allowed.
The following is an examiner’s statement of reasons for allowance: For claim 10, the prior art fails to teach or fairly suggest where the first opening is directly connected to the at least one cell culture chamber, and the second opening is connected to the at least one cell culture chamber through a microchannel where this limitation is in combination with the claim as a whole. 
Claims 14-17 would be allowable for the same reasons as claim 10.  .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Response to Arguments
Applicant’s arguments with respect to claim(s) 04/09/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L HOBBS whose telephone number is (571)270-3724.  The examiner can normally be reached on Variable, but generally 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799